Citation Nr: 0521409	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, including as a result of undiagnosed illness and as 
secondary to service-connected bronchitis with reactive 
airway disease and sinusitis with allergic rhinitis, 
headaches, and a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1991, to include service in Southwest Asia during 
the Persian Gulf war from October 1990 to March 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied service connection for obstructive 
sleep apnea.  

In an unappealed December 2001 rating decision, the RO also 
denied service connection for insomnia.  However, as 
obstructive sleep apnea is a separate disability that was not 
the subject of the December 2001 rating decision, the veteran 
need not submit new and material evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA).  VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran has alleged that his sleep apnea is due to his 
service-connected sinusitis and bronchitis.  He has presented 
medical evidence of current sleep apnea co-existing with and 
possibly related to sinusitis and bronchitis.  However, the 
evidence is not definitive as to any actual connection.  As 
such, the Board finds that an examination and medical opinion 
should be sought as to the issue of service connection for 
sleep apnea, to include as secondary to service-connected 
sinusitis and/or bronchitis.  

The veteran has also stated that he underwent VA Persian Gulf 
examinations at Ft. Bliss, Texas, in 1994 and 1997.  On 
remand, the RO should attempt to obtain any such examination 
reports. 

Accordingly, the case is REMANDED for the following:

1.  Make arrangements to obtain copies of 
any VA Persian Gulf examination reports 
conducted at Ft. Bliss, Texas, in 1994 
and 1997.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for an appropriate VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should state whether it is 
at least as likely as not that the 
veteran's obstructive sleep apnea was 
either (a) caused or (b) aggravated by 
his service-connected bronchitis with 
reactive airway disease or sinusitis with 
allergic rhinitis, headaches, and 
deviated nasal septum.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

3.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, including 38 C.F.R. 
§ 3.310, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




